Hawes, Justice.
The appeal in this case (denominated as an appeal from the denial of a habeas corpus) was filed on June 17, 1971, 45 days after the date of the entry of the judgment appealed from. Assuming, but not deciding, that the judgment appealed from (the same being a judgment denying the appellant’s application to be allowed to make bond pending his appeal from his conviction of the offense of burglary) is an appealable judgment and that the case is otherwise one within the jurisdiction of this court, the notice of appeal not having been filed until more than 30 days after the entry of the judgment appealed from, the appeal must be dismissed as not having *157been timely filed. Hughes v. State, 226 Ga. 721 (177 SE2d 243), and cits.
Argued September 16, 1971
Decided October 7, 1971.
Jack Donald Todd, pro se.
Lewis R. Slaton, District Attorney, Creighton W. Sossomon, for appellee.

Appeal dismissed.


All the Justices concur.